 In the Matter of A. J. STAMPFELandDISTRICT 50, UNITED MINEWORKERS OF AMERICACase No. 17-B-1220.-Decided March 7, 1946Mr. A. J. Stamp f el,of Rifle, Colo., for the Company.Messrs. Fred K. Hef'lerandFrank N. Price,of Denver, Colo., forthe Union.Mr. Herbert C. Kane,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by District 50, United Mine Workersof America, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employeesof A. J. Stampfel, Rifle, Colorado, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Howard W. Kleeb, Trial Examiner. Thehearing was held at Rifle, Colorado, on October 12, 1945. The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYA. J. Stampfel, a sole proprietor of a trucking business with hisprincipal place of business at Rifle, Colorado, is engaged in haulingore for the United States Vanadium Corporation.All this haulingis done within the State of Colorado. In connection with its business66 N. L.R. B., No. 47.686572-46-25369 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company operates five motor trucks. The Company is classifiedas a local hauler under a permit of the Public Utilities Commissionof the State of Colorado. It is the function of the Company tohaul ore, after it has been mined, from the United States VanadiumCorporation mine at Rifle, Colorado, a distance of approximately15 miles, to a United States Vanadium mill, where it is processedand sacked for shipment. It also hauls ore on behalf of the corpora-tion from the Garfield Vanadium mine to the same mill.All theprocessed ore is shipped out of the State by the corporation.BetweenJanuary and June 1945, the Company transported 18,138 tons ofvanadium ore from the mines to the mill.It is apparent from the foregoing facts that the services renderedby the Company to the corporation, which is itself engaged in inter-state commerce,' form an integrated and coordinated part of theCompany's production effort and as such are so closely associatedand connected with the flow of interstate commerce as to be entitledto the protection of the Act.We find, contrary to the contention of the Company, that it isengaged in commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America,is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its truck drivers untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate .2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accord with the agreement of the parties,that all truck drivers of the Company, excluding all supervisory1 SeeMatter of United States VanadiumCorporation,22-R-368;Matter of UnitedStates Vanadium Corporation,22-C-575;Matter of UnitedStates Vanadsum Corporation,17-C-1095.2The Field Examiner reported that the Union submittedfour authorization cards,and that each card bore the name of an employee listed on the Company's pay roll ofSeptember 20, 1945.There areapproximately four employeesin the appropriate unit. A. J. STAMPFEL371employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations ' and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. J. Stampfel,Rifle, Colorado, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Seventeenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby District 50, United Mine Workers of America, for the purposesof collective bargaining.